STONE, Judge
(concurring in result).
I concur in the result reached in the principal opinion. However, after quoting from Glaser v. Rothschild, 221 Mo. 180, 120 S.W. 1, 3, 22 L.R.A.,N.S., 1045 (upon which instant plaintiffs rely), the principal opinion states that, in Wolfson v. Chelist, Mo., 284 S.W.2d 447, “the court re-examined the Glaser case, supra, and disapproved of this very language” and that “we think the Glaser case is not the law in Missouri.” I do not so read or understand the Wolfson opinion. Rather, it appears to me that the court there disagreed with plaintiff’s-respondent’s counsel (as I disagree with counsel for instant plaintiffs-respondents) as to the meaning to be attributed to the quoted language in Glaser, but in no wise indicated any intention to disapprove that language (when read in the light of the facts there involved), to overrule or even criticize Glaser, or to weaken or undermine its established status as a leading case in this jurisdiction. Witness precisely what was said in Wolfson, supra, 284 S.W.2d loc. cit. 449: “We are not inclined to agree that the language of the Glaser opinion * * * is substance for the belief that the author of the opinion and this court had in mind an entrant’s visit with the ‘purpose’ of the enjoyment of the social relationship of host and guest. Nothing in the language of the whole opinion so indicates. And the opinion did not treat with such a factual situation.” I think that Shepard’s Missouri Citations properly and accurately records Glaser as explained by Wolfson. As Shepard’s also demonstrates, exceedingly few cases of Glaser’s vintage continue to be cited so frequently with approval and to remain so favored an authority in this field. With Glaser having been cited in at least nine . cases since Wolfson, I cannot subscribe to any comments suggesting that Glaser has been “disapproved” in any respect or “is not the law in Missouri.”